 

Exhibit 10.54

 

FORM OF LETTER AGREEMENT REGARDING OPTIONS GRANTED

TO NON-EMPLOYEE DIRECTORS DURING FISCAL 2004

 

[Date]

 

BJ SERVICES COMPANY

Non-Employee Director’s Stock Option

 

[Name of Director]

 

You have been granted a non-qualified option to purchase shares of Common Stock
of BJ Services Company under the terms of the BJ Services Company 2000 Incentive
Plan as follows:

 

Date of Grant

   [Date of Grant]

Option Price per Share

   $[Exercise Price]

Non-Qualified Stock Option Shares Granted

   [Number of Shares]

Expiration of Options

   [Expiration Date]

 

Please note that this option has a seven-year term.

 

This option is granted under and is governed by the terms and conditions of the
Company’s 2000 incentive Plan, including the Terms and Conditions attached
hereto and incorporated hereby by reference.

 

This grant shall be void and of no effect unless you execute and return this
Agreement within ninety (90) days of the above date. Please sign and date both
copies of this document and return one copy to the Legal Department. The other
copy is for your records.

 

BJ SERVICES COMPANY By:        

J. W. Stewart, Chairman of the Board,

President and Chief Executive Officer

 

 

Dated:

   

 



--------------------------------------------------------------------------------

 

BJ SERVICES COMPANY

2000 INCENTIVE PLAN

 

TERMS AND CONDITIONS – DIRECTOR OPTION

 

The terms and conditions set forth below are hereby incorporated by reference
into the attached award agreement (“Agreement”) by and between BJ Services
Company (the “Company”) and the director named therein (the “Director”). Terms
defined in the 2000 Incentive Plan (the “Plan”) are used herein with the same
meaning.

 

1. The Director has agreed to serve on the Company’s Board of Directors
(“Board”) and to accept the grant of an option (“Option”) in accordance with the
terms and provisions of the Plan and the Agreement.

 

2. The Option shall become vested (exercisable) and expire in accordance with
the following schedule:

 

Number of Shares

--------------------------------------------------------------------------------

   Vesting Date


--------------------------------------------------------------------------------

   Expiration Date


--------------------------------------------------------------------------------

1/3 of the Option

   one year from the Date of Grant    seven years from Date of Grant

1/3 of the Option

   two years from the Date of Grant    seven years from Date of Grant

1/3 of the Option

   three years from the Date of Grant    seven years from Date of Grant

 

3. In the event of the Director’s termination for any reason other than Cause
(as defined below), occurring on or after the first anniversary of the Date of
Grant, the Option shall become immediately vested in full on such date to the
extent not already vested.

 

4. To the extent vested, the Option may be exercised in whole or in part or in
two or more successive parts; provided, however, that the Option shall not be
exercisable following the seventh anniversary of its Date of Grant or the
earlier termination of such Option as provided herein.

 

5. The Director agrees that the Company may withhold any federal, state or local
taxes upon the exercise of the Option, at such time and upon such terms and
conditions as required by law and as provided by the Plan. Notwithstanding
anything herein to the contrary, the Company shall not be obligated to issue any
shares of Common Stock pursuant to the exercise of the Option until the Director
has satisfied such withholding obligations or made arrangements for satisfying
such obligations that are acceptable to the Company.

 

6. The Option may be exercised from time to time by a notice in writing of such
exercise, which states the Date of Grant set forth in the Agreement and the
number of shares in respect of which the Option is being exercised. Such notice
shall be delivered to the Secretary of the Company or addressed to the Secretary
of the Company

 



--------------------------------------------------------------------------------

at its corporate offices in Houston, Texas. An election to exercise shall be
irrevocable. The date of exercise shall be the date the notice is hand delivered
or received by the Secretary, whichever is applicable.

 

7. An election to exercise an Option shall be accompanied by the tender of the
full purchase price of the shares of Common Stock for which the election is
made. Payment may be made in cash, shares of Common Stock of the Company already
owned, a “cashless exercise” procedure established by the Company, or any
combination thereof. If the Director desires to tender Common Stock already
owned by the Director as payment, the Director must notify the Secretary in the
written notice of exercise of such desire and, subject to the Secretary’s
confirmation that the Director is the record holder of such number of shares, it
shall not be necessary for the Director to tender stock certificates to
effectuate such payment of the exercise price. The value of the number of shares
tendered to exercise the Option cannot exceed the Option’s exercise price, and
such tendered shares shall be valued at their fair market value per share on the
date of exercise of the Option. If the shares, tendered for payment were
acquired by the Director pursuant to the prior exercise of a Company-granted
option, such shares must have been owned for at least six months.

 

8. The Option may be transferred (in whole or in part) by the Director to (1)
the spouse, children or grandchildren of the Director (“Immediate Family
Members”), (2) a trust or trusts for the exclusive benefit of the Immediate
Family Members and, if applicable, the Director, or (3) a partnership in which
such Immediate Family Members, and, if applicable, the Director are the only
partners. Following transfer, any such transferred option rights shall continue
to be subject to the same terms and conditions as were applicable to the option
rights immediately prior to transfer; provided, however, that no transferred
option rights shall be exercisable unless arrangements satisfactory to the
Company have been made to satisfy any tax withholding obligations and any other
legal obligations the Company may have with respect to the option rights. Except
as provided in the preceding sentence, the Option is not transferable by the
Director, otherwise than by will or the laws of descent and distribution, and
may be exercised during the lifetime of the Director only by the Director.

 

9. In the event of the termination of the Director’s membership on the Board
(whether voluntary or involuntary) for any reason other than death, disability,
Cause (as defined below) or Retirement, the Option outstanding on such date of
termination, to the extent vested on such date, may be exercised by the Director
(or in the event of the Director’s death, by the Director’s estate or by the
person or persons who acquire the right to exercise the Option by bequest or
inheritance (‘“Heir”)) within three months following such termination, but not
thereafter; provided, however, in no event shall the Option be exercisable after
the seventh anniversary of the Date of Grant. To the extent the Option is not
vested on the Director’s date of termination, the Option or the portion thereof
that is not vested on such date shall automatically lapse and be cancelled
unexercised as of the Director’s date of termination. As used herein,
“Retirement” means the termination of service as a director following a period
of service on the Board for at least three years, for reasons other than death,
disability or Cause (as defined below).

 



--------------------------------------------------------------------------------

10. In the event of the Director’s termination from the Board by reason of
death, the Option granted herein, to the extent vested on such date, may be
exercised by the Director’s Heir at any time within the 12-month period
beginning on the Director’s date of death, but not thereafter, and in no event
shall the Option be exercisable after the seventh anniversary of the Date of
Grant.

 

11. In the event of the Director’s termination from the Board by reason of
disability or Retirement, the Option granted herein, to the extent vested on
such date, may be exercised by the Director (or in the event of the Director’s
death, the Director’s Heir) within the 36-month period following such
termination, but not thereafter, and in no event shall the Option be exercisable
after the seventh anniversary of the Date of Grant.

 

12. In the event the Director’s directorship is terminated as a result of his
removal from the Board for (A) fraud, theft or embezzlement committed against
the Company or a Subsidiary, affiliated entity or customer of the Company, (B)
the Director’s willful misconduct in performance of his duties as a Director, or
(C) the Director’s final conviction of a felony (any one of such events,
“Cause”), the Option shall automatically lapse in full and be cancelled
unexercised as of that date.

 

13. In the event of a change in the capitalization of the Company due to a stock
split, stock dividend, recapitalization, merger, consolidation, combination, or
similar event, the terms of the Agreement shall be adjusted by the Committee to
reflect such change.

 

14. Upon the occurrence of a Change of Control, the following provisions also
apply to the Option:

 

(a) Publicly Traded Stock Transaction. If the consideration offered to
shareholders of the Company in connection with a Change of Control consists of
publicly traded shares of the common stock (the “New Stock”) of an entity
acquiring the Company or the parent company of an entity acquiring the Company
(the “Acquiring Entity”), upon the occurrence of such Change of Control, the
Acquiring Entity will assume the Option and the Option will become an option (a
“New Option”) to purchase a number of shares of New Stock, with the number of
shares subject to the New Option and the exercise price thereof to be determined
in accordance with Article IV, Section 5(g) of the Plan. The New Option will
otherwise be subject to the same terms and conditions as the Option, except that
the New Option will be exercisable until the seventh anniversary of the Date of
Grant regardless of any termination of the Director’s membership on the Board of
Directors of the Company or the board of directors of the Acquiring Entity
following the Change of Control and the New Option may be surrendered to the
Acquiring Entity during the 90-day period following the occurrence of the Change
of Control in return for a payment in cash or in shares of New Stock to be
determined in accordance with Article IV, Section 5(g) of the Plan.

 



--------------------------------------------------------------------------------

(b) Other Transaction. If the consideration offered to shareholders of the
Company in connection with a Change of Control consists of cash or of New Stock
that is not publicly traded, upon the occurrence of the Change of Control, the
Director will surrender the Option to the Acquiring Entity in return for a
payment in cash equal to the Black-Scholes value of the Option as of the date of
the Change of Control, without discount for risk of forfeiture and
non-transferability. Such Black-Scholes valuation will be performed on a basis
consistent with the methodology set forth in Article IV, Section 5(g) of the
Plan.

 

15. Nothing in the Agreement or in the Plan shall confer any right on the
Director to continue as a member of the Board.

 

16. Notwithstanding any other provision of the Agreement, the Director agrees
that the Director will not exercise the Option and the Company shall not be
obligated to deliver any shares of Common Stock, if counsel to the Company
determines such exercise or delivery would violate any law or regulation of any
governmental authority or agreement between the Company and any national
securities exchange upon which the Common Stock is listed.

 

17. In the event of a conflict between the terms of this Agreement and the Plan,
the Plan shall be the controlling document. Capitalized terms used herein and
not otherwise defined shall have the meaning ascribed to them in the Plan.

 